DETAILED ACTION

Specification
Please update cross-reference to related applications section.  Application 14/655,981 has been abandoned.  


Claim Objections
Claim 4 is objected to because of the following informalities:  In line 1, please insert “wherein” prior to “the reaction”.  

Claim 4 is objected to because of the following informalities:  In line 2, please replace “being” with “is”.  

Claim 4 is objected to because of the following informalities:  In line 5, the word “respectively” is superfluous and may be deleted.

Claim 6 is objected to because of the following informalities:  In line 1, please replace “using” with “by”.  

Claim 7 is objected to because of the following informalities:  In line 2, please insert “are” prior to “in a molar”.  
  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kamada et al. (US 2017/0114160).
Kamada et al. teaches a liquid mixture for reaction injection molding comprising norbornene-based monomer, a metathesis catalyst containing tungsten, an activator, and an ether compound represented by the formula shown below, where a ratio of ether to activator is in a range of 0.7/1 to 30/1.
                                        
    PNG
    media_image1.png
    62
    154
    media_image1.png
    Greyscale


Specific examples of norbornene-based monomer include norbornene, 5-methylnorbornene, 5-ethylnorbornene, 5-butylnorbornene, 5-hexylnorbornene, 5-decylnorbornene, 5-cyclohexylnorbornene, 5-cyclopentylnorbornene, 5-ethylidenenorbornene, 5-vinylnorbornene, 5-propenylnorbornene, 5-cyclohexenylnorbornene, 5-cyclopentylnorbornene, 5-phenylnorbornene, 5-methoxycarbonylnorbornene, 5-ethoxycarbonylnorbornene, 5-cyanonorbornene, and the like, as well as higher polycyclic norbornenes such as methyldicylcopentadiene, tricyclo[5.2.1.02,6]deca-2,10.03,8]tetradeca-3,5,7,12-tetraene, and tetracyclo[10.2.1.02,11.04,9] pentadeca-4,6,8,13-tetraene.  The ether compound is dipropyleneglycol dimethyl ether.  
The liquid mixture may exist as a two part liquid mixture in which one part contains the metathesis catalyst containing tungsten, the other part contains the activator, and either or both parts contains monomer and the ether compound.  
	The April 27, 2017 publication date of Kamada et al. antedates the effective filing date of May 7, 2019 of the present invention.   

Claims 1-4, 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamiya et al. (JP 2010-254890).
Kamiya et al. teaches a method of producing cyclic olefin based ring opened polymer by preparing a reaction solution comprising a norbornene-based monomer in the presence of an ether compound, a ring opening polymerization catalyst, and solvent.  The ether compound is used as a reaction modifier is represented by the formula shown below and is selected from ethylene glycol diethyl ether, ethylene glycol dibutyl ether, diethylene glycol dimethyl ether, diethylene glycol diethyl ether, diethylene glycol dibutyl ether, dipropylene glycol dimethyl ether, or triethylene glycol dimethyl ether.  
                                    
    PNG
    media_image2.png
    41
    195
    media_image2.png
    Greyscale


The ring opening polymerization catalyst contains a transition metal component, such as WCl6, and an organoaluminum activator.  One of ordinary skill in the art would have found it obvious to prepare a liquid mixture of instant claims containing dipropylene glycol dimethyl ether based on the teaching of the prior art.  The person of ordinary skill in the art would have found it obvious to use dipropylene glycol dimethyl ether as a reaction modifier because the prior art teaches use of the ether for this purpose and the skilled artisan would have found it obvious to select an ether to achieve appropriate level of modification of the polymerization reaction.        
Kamiya et al. does not prescribe a particular ratio of activator and ether compound, one of ordinary skill in the art would have found it obvious to turn to the working examples for guidance.  Example 1 discloses a reaction mixture prepared by combining 1.5 pw of a 0.1 M solution of ether with 1.9 pw of a 0.1 M solution of activator, corresponding to a molar ratio of activator to ether of 1.9/1.5 = 1.2.  One of ordinary skill in the art, carrying out the invention of the prior art, would 
In summary, subject of instant claims is obvious over the disclosure of Kamiya et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 


Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,066,497.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patent claim is drawn to a method for manufacturing a reaction injection molded article comprising a step of subjecting a reactive liquid mixture obtained by mixing a liquid formulation with a metathesis polymerization catalyst comprising tungsten as a metal center to bulk polymerization in a mold, wherein the liquid formulation is prepared by mixing a liquid mixture comprising dipropylene glycol dimethyl ether and activator with a norbornene based monomer, where the norbornene based monomer includes exo-dicyclopentadiene in a range from 0 to 2 % by mass.  One of ordinary skill in the art would have found it obvious that a norbornene based monomer includes exo-dicyclopentadiene in a range from 0 to 2 % by mass of patent is substantially the same as a norbornene based monomer excluding those containing 3 mass % or more and 100 mass % or less of exo-dicyclopentadiene of instant claims.  The person of ordinary skill in the art gleans from patent claim 2 that a ratio of ether compound to activator lies in a range of 0.1/1 to 30/1.   










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 10, 2022